                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          SA CV 19-2093-JGB (SP)                                          Date     November 6, 2019
 Title             MARIO ALBERTO RODRIGUEZ v. W. MONTGOMERY, Warden




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Petition Should Not Be
                              Dismissed as Unexhausted

       On November 1, 2019, petitioner filed a Petition for Writ of Habeas Corpus by a
Person in State Custody under 28 U.S.C. § 2254. Petitioner raises three grounds for
relief. In the petition, petitioner states that he did not raise any of the grounds on direct
appeal in the California state courts, nor has he filed a state habeas petition raising any of
the grounds.

      As such, petitioner appears to concede that the claims in the petition are wholly
unexhausted. If so, the petition is subject to dismissal. Accordingly, the court issues this
Order to Show Cause by November 27, 2019 why the petition should not be dismissed as
unexhausted.

                                        The Exhaustion Requirement

       A state prisoner must exhaust his or her state court remedies before a federal court
may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.
Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the
exhaustion requirement, a habeas petitioner must fairly present his or her federal claims
in the state courts in order to give the State the opportunity to pass upon and correct
alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365,
115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must give the
state courts “one full opportunity” to decide a federal claim by carrying out “one
complete round” of the state’s appellate process in order to properly exhaust a claim.
O’Sullivan, 526 U.S. at 845.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SA CV 19-2093-JGB (SP)                             Date   November 6, 2019
 Title          MARIO ALBERTO RODRIGUEZ v. W. MONTGOMERY, Warden

       For a petitioner in California state custody, this generally means that the petitioner
must have fairly presented his or her claims in a petition to the California Supreme Court.
See O’Sullivan, 526 U.S. at 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding,
189 F.3d 882,888 (9th Cir. 1999) (applying O’Sullivan to California). A claim has been
fairly presented if the petitioner has both “adequately described the factual basis for [the]
claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d at 888.

      In this case, petitioner appears to concede that he has not exhausted state court
remedies on any of the grounds in the instant petition. Therefore, it appears from the
record now before the court that the present petition is subject to dismissal as wholly
unexhausted. But the court will not rule on this matter without first giving the petitioner
an opportunity to respond.

                                     Petitioner’s Options

Option 1:
       If petitioner contends that he has in fact exhausted his state court remedies on one
or more of the grounds in the petition, he should clearly explain this in a response to this
Order, which must be served and filed on or before November 27, 2019. Petitioner
should attach to his response copies of any documents establishing that the grounds are
indeed exhausted. (Petitioner may also file a response, and include a notice that, if the
court still finds the petition to be unexhausted, he alternatively selects one of the other
options discussed below.)

Option 2:
       Petitioner may request a voluntary dismissal of this action without prejudice
pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is
attached for petitioner’s convenience. The court advises petitioner, however, that if
petitioner should later attempt to again raise any dismissed claims in subsequent habeas
petition, those claims may be time-barred under the statute of limitations in 28 U.S.C.
§ 2244(d)(1) (“A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court.”).

Option 3:
      Pursuant to Rhines v. Weber, 544 U.S. 269, 277-78, 125 S. Ct. 1528, 161 L. Ed. 2d
440 (2005), petitioner may ask the court to stay all of the claims in the petition while
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                      Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SA CV 19-2093-JGB (SP)                              Date   November 6, 2019
 Title          MARIO ALBERTO RODRIGUEZ v. W. MONTGOMERY, Warden

petitioner returns to the state courts to exhaust his already pled but unexhausted claims.
See Mena v. Long, 813 F.3d 907, 908 (9th Cir. 2016) (“the Rhines stay-and abeyance
procedure is not limited to mixed petitions, and a district court may stay a petition that
raises only unexhausted claims”). To obtain a stay of this case pursuant to Rhines,
petitioner is required to: (a) show good cause for his failure to exhaust the grounds in
state court earlier; and (b) show that the grounds are not “plainly meritless.” See Rhines,
544 U.S. at 277. (Petitioner also may request a Rhines stay, and include a notice that, if
the court denies the Rhines stay, he alternatively selects one of the other options.)

Caution
       Petitioner is cautioned that if he requests a stay and the court denies the request for
a stay, or if petitioner contends that he has in fact exhausted his state court remedies on
all grounds and the court disagrees, the court may recommend that his petition be
dismissed. Accordingly, as noted above, petitioner may select options in the alternative.

       In sum, in order to select Option 1, petitioner must file a response to this Order
showing the grounds are exhausted. In order to select Option 2, petitioner may file the
attached Notice of Dismissal form and fill it out according to his choice. In order to
select Options 3, petitioner must file a written response requesting a stay pursuant to
Rhines. With Options 1 or 3, petitioner may select an alternative option in the event the
court finds certain claims unexhausted and/or denies the request for a stay. Whichever
option petitioner selects, petitioner must file and serve the responding document clearly
stating the option selected no later than November 27, 2019.

      The court warns petitioner that failure to timely file and serve a response as
directed in this order will result in a recommendation that this action be dismissed
without prejudice as unexhausted, for failure to prosecute, and/or for failure to obey
court orders.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                        Page 3 of 3
